DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicants’ election without traverse of Group I claims 21-32 in the reply filed on 2/09/2021 is acknowledged.  Claims 33-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim.  
Claim Objections
Claim 28 is objected to because of the following informalities:  the first word of the claim “he” should be “The”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 27 recites “comprising a binder layer between the base material and the layer formed from the compound represented by the formula (1) or from the surface-treating agent comprising the compound . . .”  The recitation is unclear and indefinite whether the compound of the surface treating agent is the same or different from the compound represented by the formula (1) forming the layer.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.    
Claims 21-25 and 30-31 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 5,180845, Higley, hereinafter “Higley” with evidence for Claims 22-24 from Caplus Accession Number 1993:473876, Scifinder, American Chemical Society (ACS) 2021 (hereinafter “Acc # 1993-473876” with CAS Registry Number: 149068-59-7 Scifinder ACS 2021 (hereinafter “RN 149068-59-7”).   
Regarding Claims 21-25 and 31, Higley discloses in the entire document particularly in the abstract and at Col. 1 line 44 to Col 3. Line 7, claim 8 and example 6 a 
    PNG
    media_image1.png
    78
    151
    media_image1.png
    Greyscale
 where Rf has a maximum of 18 carbon atoms and is selected from the group consisting of (a) perfluoroalkyl groups having at least 4 carbon atoms,  (b) --[CF2 CF(CF3)O]n --CF2 --CF2 --CF3, where n is an integer of at least 1;  (c) --CF2 --(CF2 --O)m --CF3, where m is an integer of at least 2; and (d) --CH2 --C(CF3)2 --CF2 --CF2 --CF3 ; Ar is a divalent aromatic radical; X is selected from the group consisting of  (e) methyl;  (f) Rf --Ar, where each of Rf and Ar is as defined above; (g) halogen atoms selected from the group consisting of chlorine, bromine, and iodine; and (h) alkoxy groups; and each of Y and Z independently is selected from the group consisting of (i) halogen atoms selected from the group consisting of chlorine, bromine, and iodine; and (j) alkoxy groups.  A 4-perfluorooctylphenyl)trimethoxysilane (Run 1) and (4-trifluoromethylphenyl)trimethoxysilane (Run 2) were hydrolyzed by stirring 1 ml of each compound for 4 hours at room temperature with 36 ml of isopropyl alcohol, 0.6 ml of acetic acid, and 1.9 ml of deionized water.  Each mixture was then diluted with 36 ml of additional isopropyl alcohol and was dip-coated {reading on forming a layer} on a glass slide {reading on base material}.  In each case, the contact angle for water and for hexadecane was determined by the sessile drop method, both as made and after a warm water rinse. The method is described in A. W. Adamson, Physical Chemistry of Surfaces, Fourth Edition, John Wiley and Sons, New York, 1982, pp. 341 ff.  These organosilanes are very useful as precursors to polysiloxane coupling agents for bonding fluoropolymers to glass fibers which can withstand the usual fluoropolymer melt-of Claim 31}.  
For Claims 22-24, Acc # 1993-473876 with RN 149068-59-7 evidence the  organosilanes with the fluoroalkyl group of 
    PNG
    media_image2.png
    122
    236
    media_image2.png
    Greyscale
 like 4-trifluoromethylphenyl)trimethoxysilane has a structure of 149068-59-7P that is 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
showing the methoxysilane opposite the fluoro alkyl group on the phenyl ring {reading on a structure of pending Claims 22-23 with X1 with a halogen atom (i.e. fluoroalkyl group) opposite the SiR1R2 group with R1 as an hydrolyzable methoxy group and n=3 and X2 to X5 as hydrogen atoms given the aromaticity of the phenyl ring}.  Also RN 149068-59-7 evidences the fluoroalkyl group as a perfluorohydrocarbon group {reading on pending Claim 24}.  
	For Claim 25 Rf as (d) --CH2 --C(CF3)2 --CF2 --CF2 --CF3 with seven carbon atoms and 12 fluorine atoms reads on the formula of pending Claim 25 of F-CpF2p with R16 as a single bond to the CH2 group.  
	These disclosures show a compound  of formula (I) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
in a layer on a base material of the pending claims, wherein x1-x5 each independently is H, halogen, a hydrocarbon group, nitro, hydroxyl or -R 16 - R15, wherein R15 is a fluorine-containing hydrocarbon group optionally having an ether bond; R16 is a single bond or 
For Claim 30 Higley is applied as to Claim 21 for disclosure of the compound of formula 1 and Claim 30 modifies an alternative member of surface treating agent, which is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.   
Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7.  
Regarding Claim 26, Higley is applied as to Claim 21, along with the disclosures of Higley at Col. 1 lines 50-66 and Col 2, lines 34-39 where Rf has a maximum of 18 carbon atoms and is selected from the group consisting of (a) perfluoroalkyl groups having at least 4 carbon atoms;  (b) --[CF2 CF(CF3)O]n --CF2 --CF2 --CF3, where n is an integer of at least 1;  (c) --CF2 --(CF2-O)m --CF3, where m is an integer of at least 2; and (d) --CH2 --C(CF3)2 --CF2 --CF2 --CF3; and Ar is a divalent aromatic radical.  Also from Col. 2 the Rf groups also can be certain perfluoro[(alkyleneoxy)alkyl] radicals. These include perfluoro[methylene(polymethyleneoxy)methyl] radicals (c) and 3 is the alkyl propyl with 3 carbons and R16 is a single bond.  
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7 and in view of U.S. 2013/0216820, Riddle et al. (hereinafter “Riddle”).    
Regarding Claims 27-29, Higley is applied as to Claim 21, however Higley does not expressly disclose a binder layer of silicon compound of Claims 27-28 like silane of formula 3 of Claim 29.    
Riddle discloses in the abstract and at ¶s 0005-0007, 0012, 0058, 0064, 0082-0085 and 0097-0116 fluorinated coatings like Higley that are hydrophobic for articles including a substrate with a primer layer of acid-sintered silica nanoparticles for the hydrophobic fluorinated layer {reading on between base material and fluoro containing compound}.  The hydrophobic fluorinated coatings can be used on a large variety of substrate and tend to be quite durable even when subjected to repeated rubbing and/or cleaning.  The articles include a substrate, a primer layer of acid-sintered silica nanoparticles attached to a surface of the substrate, and a hydrophobic fluorinated layer attached to the primer layer.  The hydrophobic fluorinated layer contains the reaction product of a fluorinated silane with a surface of the acid-sintered silica nanoparticles in the primer layer.  The fluorinated silane contains both a reactive silyl group and a f-[Q-[C(R1)2--Si(R2)3-x(R3)x]y]-z (I).  In Formula (I), group Rf is a z-valent radical of a perfluoroether, perfluoropolyether, or perfluoroalkane.  Group Q is a single bond, a divalent linking group, or trivalent linking group include alkylene, aryl and phenyl groups.  The primer layer contains a plurality of acid-sintered silica nanoparticles arranged to form a continuous three-dimensional porous network.  The hydrophobic fluorinated layer contains the reaction product of a fluorinated silane with a surface of the acid-sintered silica nanoparticles in the primer layer.  Due to the presence of the primer layer, the hydrophobic fluorinated layer can be indirectly attached to a large variety of substrates.  The primer layer and the hydrophobic fluorinated layer combine to provide a hydrophobic coating that can be quite durable even when subjected to repeated rubbing and/or cleaning.  The articles like those with substrates of glass or ceramic material, metal, composite material or polymer materials typically have surfaces that are easy to clean, smudge resistant, and fingerprint resistant.  The hydrophobic coatings tend to provide a surface that is easy to clean, smudge resistant, and fingerprint resistant.  The acid-sintered primer layer is a continuous network of sintered nanoparticles that can be arranged to form a layer.  Optionally silane coupling agents, which contain a plurality of reactive silyl groups, can be added to the primer layer coating compositions. Some example coupling agents include, but are not limited to, tetraalkoxysilanes (e.g., tetraethylorthosilicate (TEOS)) {reading on formula 3 of pending claim 29, a SiC4 Claim 28 and silicon containing compound of Claim 27} and oligomeric forms of tetraalkoxysilane such as alkyl polysilicates (e.g., poly(diethoxysiloxane).  These coupling agents may, at least in some embodiments, improve binding between silica nanoparticles.  Many primer layer coating compositions do not contain other types of binders other than coupling agents.  The primer layer is a continuous network of acid sintered silica nanoparticles.  As applied to the substrate surface, the primer layer coating composition is a sol.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Higley an article like glass fibers with the base material of glass and a coating layer of fluoroalkyl aryl alkoxysilane, as afore-described for Claim 21, where from Riddle, between the substrate like glass or polymers or ceramic and a fluorinated coating layer of Higley is Riddle’s primer layer with tetraalkoxysilane for binding sintered acid-sintered silica nanoparticles as a sol binder layer motivated to bind the nanoparticles for indirectly attaching to a large variety of substrates, where the primer layer and the hydrophobic fluorinated layer combine to provide a hydrophobic coating that can be quite durable even when subjected to repeated rubbing and/or cleaning and provides surfaces that are easy to clean, smudge resistant, and fingerprint resistant.  Furthermore the combination of Riddle with Higley has a reasonable expectation of success because both have similar substrates or base material a fluoro alkyl phenyl silane coating layer for which .  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Higley evidenced by both Acc # 1993-473876” and RN 149068-59-7 and in view of U.S. 2004/0121168, Goodwin et al (hereinafter “Goodwin”).   
Regarding Claim 32, Higley is applied as to Claim 21, although Higley discloses the coating on glass or polymer, Higley does not expressly disclose an optical member.  
Goodwin discloses in the abstract and at ¶s 0019 a water repellant coating over a substrate surface, where the surface is contacted with at least one coating composition including at least one perfluoroalkylalkylsilane, at least one hydrolyzable primer, e.g., a silane and/or siloxane, and at least one non-halogenated, e.g., non-fluorinated, alkylsilane.  The perfluoroalkylalkylsilane and non-fluorinated alkylsilane can be selected such that the effective chain length of the non-fluorinated alkylsilane is equal to or longer than the effective chain length of the perfluoroalkylalkylsilane.  From ¶ 0019 the substrate can be glass of any type, such as conventional float glass or flat glass, and may be of any composition having any optical properties, e.g., any value of visible radiation transmission, ultraviolet radiation transmission, infrared radiation transmission, and/or total solar energy transmission {reading on optical member}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Higley an article with the base material of glass and a coating layer of fluoroalkyl aryl alkoxysilane, as 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787